— Order unanimously affirmed without costs. Memorandum: Plaintiff commenced this action seeking damages for injuries he suffered when he fell off the roof of a private residence under construction. Supreme Court properly granted defendant Professional Builders’ motion for summary judgment dismissing the complaint. The evidence clearly demonstrates that plaintiff was a special employee of Professional Builders at the time of his accident and injury (see, Lesanti v Harmac Indus., 175 AD2d 664; Jeras v East Mfg. Corp., 168 AD2d 889). On the key factors of control and direction of the work, it is uncontroverted that plaintiff reported to the Professional Builders job site on the days and at the times directed by the Professional Builders’ foreman; that the foreman signed plaintiff’s time sheets; that the foreman told plaintiff what work he was to perform; and that Professional Builders supplied the equipment and tools for that work. Further, no representative of the general employer, Pilot Temporaries, was present at the job site, and Professional Builders had the sole right to control plaintiff’s work at that job site. Thus, as a matter of law, plaintiff was in the special employ of Professional Builders at the time of his accident. (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.